Order, Supreme Court, New York County (Leland DeGrasse, *437J.), entered October 16, 2003, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, and order, same court and Justice, entered May 10, 2004, which, to the extent appealed from, granted plaintiffs motion for reargument and adhered to the initial determination, unanimously affirmed, without costs.
Plaintiff fails to make out a claim for legal malpractice. Defendants’ conduct was not a “but for” cause of the claimed losses (Davis v Klein, 88 NY2d 1008 [1996]). Plaintiff failed to provide a nonconclusory reason—i.e., other than her subjective dissatisfaction with its terms—for failing to abide by the agreement with her sister, which would have removed the legal impediment to her conveyance of the jointly held property. Viewing the matter in this light, it is unnecessary for us to reach the other grounds advanced for affirmance. Concur—Tom, J.P., Andrias, Saxe, Marlow and Nardelli, JJ.